Citation Nr: 0700795	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound (SFW) of the 4th and 5th metacarpal 
area of left hand.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his cousin


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision, in which the 
RO, inter alia, continued the veteran's noncompensable rating 
for the residuals of wound 4th and 5th metacarpal area of the 
left hand.  The veteran filed a notice of disagreement (NOD) 
in September 2002, and the RO issued a statement of the case 
(SOC) in July 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) that 
same month.

In March 2005, the RO increased the veteran's rating for the 
residuals of wound 4th and 5th metacarpal area of left hand 
to 10 percent, effective September 18, 1995.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's SFW wound of the 4th and 5th metacarpal 
area of left hand involved no more than a deep penetrating 
wound of short track from a shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.

3.  Current loss of the use of the left hand has been 
medically attributed to a 1995 post-service cerebrovascular 
accident, and there is no medical evidence documenting left 
hand weakness or other significant residual of the in-service 
left hand wound prior to this event.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of SFW wound of the 4th and 5th metacarpal area of 
the left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5308 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

April 2002 pre-rating and October 2003 post-rating RO letters 
notified the veteran and his representative of VA's 
responsibilities to notify and assist him in his claim, and a 
request to advise the RO as to whether there was medical 
evidence showing treatment for his left hand disability.  
These letters also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the condition had worsened).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
These letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get.  Additionally, the October 2003 RO letter requested that 
the veteran furnish any evidence that he had in his 
possession that pertained to his claim.  The Board finds 
that, collectively. these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the September 2002 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
issuance of the RO's most recent, October 2003 notice 
letter-which substantially completed VA's notice 
requirements, and additional opportunities to provide 
information or evidence pertinent to the claim under 
consideration, the RO readjudicated the veteran's claim on 
the basis of all the evidence of record in January 2004 (as 
reflected in the supplemental SOC (SSOC)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a May 2006 RO letter.  As with the October 2003 
letter, addressed above, the veteran is not prejudiced by the 
timing of this notice.  In any event, the Board notes that, 
as the decision herein denies the claim for increase, no 
disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  In August 2002, the veteran was 
afforded a comprehensive VA examination in connection with 
his claim, the report of which is of record.  The transcript 
of the veteran's June 2006 Board hearing also has been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left hand disability is evaluated under 
Diagnostic Code 5308, which provides that a rating of 10 
percent is warranted for moderate disability of the Group 
VIII muscles of either hand; a 20 percent rating is warranted 
for moderately severe disability of the Group VIII muscles of 
either hand; and maximum ratings of 40 and 30 percent are 
warranted when there is severe disability of the Group VIII 
muscles of the major and minor hand, respectively.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2006).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  The current disability is consistent with 
a moderate injury.  Moderate disability is characterized by a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History and 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2) (2006).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2006).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2006).

Pursuant to 38 C.F.R. § 4.55, for compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2006).

The veteran's service medical records show that in February 
1968, he sustained a wound on his left hand during mortar 
attacks.  Shrapnel or glass penetrated the 4th and 5th 
metacarpal region.  X-rays were negative.  His hand was 
cleansed and dressed.

Post service, a May 2002 VA outpatient medical record 
documents that, in 1995, the veteran had an aneurismal 
intracranial bleed that rendered him comatose for about a 
month and resulted in left paresis and a seizure disorder.  
He continued to get physical therapy, but the rehabilitation 
of his left arm weakness had been much more limited because 
of his pre-existing left arm and hand deficits.  The 
diagnoses were traumatic left upper extremity muscle and 
peripheral nerve injuries:  ulnar, median, and artial radial 
with chronic weakness and deformity of left hand; and left 
arm deformity due to old muscle nerve injuries and aggravated 
hemiparesis.

In the report of an August 2002 VA examination, the examiner 
noted that the claims file had been reviewed.  The medical 
records revealed evidence of a left, third and fourth 
metacarpal shrapnel injury in 1968, with no residual 
fragments on X-rays, and a left hemiparesis secondary to 
brain contusion.  The veteran was found to be unable to use 
his left hand.  X-ray of the left hand revealed no gross 
abnormalities.  The diagnosis was paralyzed left hand 
secondary to cerebrovascular accident.

A September 2002 private medical record from the Kingsbrook 
Jewish Medical Center shows that the veteran's 
metacarpophalangeal joints were hyperextended.  
Interphalangeal joints were in flexion at approximately 90 
degrees.

A February 2003 VA neurology progress note includes a 
statement that the veteran's left hand paresis seemed to be a 
combined result of possible ulnar neuropathy and cerebral 
origin.  A March 2003 record shows a flexed wrist and 
extension at metacarpals/hand with a negative Tinel's at the 
wrist/hand.  A March 2003 physical therapy note documents 
that the veteran exhibited a fixed contracture in the left 
hand, wrist and digits.

In a January 2004 letter, A.H., M.D., a VA physician, states 
that the veteran had current left side hemiparalysis with 
spastic contracture of the left upper extremity.  The left 
hand examination revealed spastic flexion of the wrist, 
metacarpal phalangeal hyperextension and interphalangeal 
flexion and the veteran was found to have permanent loss of 
the left upper extremity function.

A June 2006 VA treatment record shows similar findings as the 
May 2002 VA treatment record.  However, it also includes a 
statement that the veteran's left hand deformities had been 
aggravated by the sequelae of hemorrhage.

During the June 2006 Board hearing, the veteran stated that, 
prior to his cerebrovascular accident in 1995, he had 
weakness in his left hand.  While in his 20s, when he worked 
at the post office, he would have trouble holding weight.  
His employer changed his assignment to express mail so he 
would hold less weight.  Also, while he worked at the post 
office, he would see the medical officer or the nurse to have 
his hand checked.  His cousin testified that the veteran's 
therapists at the private hospital, at which he receives 
physical therapy, stated that if there had not been an 
underlying damage to his left hand, he would have made a more 
full recovery after the cerebrovascular accident.  The 
veteran stated that he had no grip in his hand, but he also 
had no pain.

Considering the aforementioned evidence in light of the 
pertinent rating legal criteria, the Board finds that a 
rating in excess of 10 percent for the veteran's left hand 
disability is not warranted.  

Service medical records reflect that veteran's SFW wound of 
the 4th and 5th metacarpal area of left hand involved no more 
than a deep penetrating wound of short track from a shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  These 
findings are consistent with no more than a moderate overall 
muscle injury.  

The Board notes that the veteran currently has no use of his 
left hand.  However,  competent medical evidence indicates 
that the veteran's loss of use of the left hand is due to his 
cerebrovascular accident that occurred in 1995, and not due 
to his in-service injury to the left hand.  While the claims 
file does not include post-service medical records prior to 
1995 to show the severity of the veteran's service-connected 
left hand injury prior to the cerebrovascular accident, the 
Board notes that the August 2002 VA examiner opined the 
veteran's paralyzed left hand was secondary to his 
cerebrovascular accident.

The May 2002 and June 2006 VA treatment records include 
comments that seem to suggest that, although the 
cerebrovascular accident caused the veteran's paralysis of 
the left hand, the veteran has not been able to recover as 
quickly from the cerebrovascular accident because of his 
preexisting service-connected left hand disability.  The 
February 2003 VA treatment record also indicates that the 
veteran had some ulnar neuropathy that is attributable to the 
loss of use of his left hand.  However, these records do not 
provide persuasive support for the veteran's claim for 
increase. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while some medical 
evidence tends to suggest the veteran's service-connected 
left hand disability may be more severe than the 10 percent 
rating assigned, the Board finds that the August 2002 VA 
examiner's opinion that the veteran's loss of use of the left 
hand is due to his post-service cerebrovascular accident 
constitutes probative evidence that the veteran's current, 
severe impairment of his left hand is not due to his in-
service injury.  In this regard, the May 2002, February 2003, 
and June 2006 VA physicians did not state that they had 
reviewed the veteran's medical records prior to his 1995 
cerebrovascular accident to determine the severity of the 
veteran's left hand disability prior to the accident.  
However, the August 2002 VA examiner noted that he had 
reviewed the claims file, to include the veteran's service 
medical records; noted that, at the time of the in-service 
injury, the veteran's X-rays of the left hand revealed no 
residual fragments; and then stated that the veteran's left 
hand paralysis was due to his cerebrovascular accident.  
Therefore, the August 2002 VA physician's opinion was based 
on review of the claims file, which included medical records 
from the original injury to the veteran's left hand, and 
constitutes probative evidence for consideration in currently 
evaluating the veteran's disability.  Overall, this opinion 
tends to rule out a relationship between the current left 
hand impairment and the left hand wound upon which the grant 
of service connection was predicated.  

The August 2002 opinion is consistent with the medical 
evidence pertaining to the original injury.  The Board again 
emphasizes, as indicated above, that the service medical 
records-the only medical evidence pertaining to the 
veteran's left hand prior to his 1995 cerebrovascular 
accident-do not show a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring, or 
hospitalization for a prolonged period for treatment to 
warrant a rating in excess of 10 percent.  See 38 C.F.R. 
§§ 4.56(d)(3), 4.73, Diagnostic Code 5308 (2006).  As such, 
these records of the original injury are not supportive of a 
higher rating for the residuals of the wound in question.

Moreover, although the veteran testified during his Board 
hearing that, prior to the 1995 cerebrovascular accident, he 
had weakness in his left hand, there is no medical 
documentation to show that he had such weakness.  During the 
hearing, the undersigned agreed to hold the record open for 
60 days for the veteran to submit his employment records from 
the Post Office.  Although the record was held open, the 
veteran did not submit any such employment records.  
Therefore, there is no objective evidence to support the 
veteran's contentions that he had left hand weakness prior to 
the 1995 cerebrovascular accident.

As the veteran's loss of use of the left hand is medically 
shown to be a result of his post-service cerebrovascular 
accident, and competent medical evidence does not 
persuasively reflect a wound of the 4th and 5th metacarpal 
area of left hand that meets the characteristics of at least 
at least a moderately-severe muscle injury, or pre-CVA  
residuals that would support such a characterization, the 
Board finds that the record presents no reasonable basis upon 
which to award a rating in excess of 10 percent for the 
veteran's residuals of a SFW wound of the 4th and 5th 
metacarpal area of the hand.

Accordingly, the claim for increase must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of a SFW wound 
of the 4th and 5th metacarpal area of the left hand is 
denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


